           Case 1:18-vv-01413-UNJ Document 37 Filed 03/24/20 Page 1 of 5




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1413V
                                         UNPUBLISHED


    MARGARET SCHWARCK,                                        Chief Special Master Corcoran

                         Petitioner,                          Filed: February 14, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Shoulder
                                                              Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.

Heather Lynn Pearlman, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES1

        On September 17, 2018, Margaret Schwarck filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related
to vaccine administration (“SIRVA”) as a result of an influenza (“flu”) vaccine
administered on October 10, 2017. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

        On September 30, 2019, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for her SIRVA. On February 13, 2020, Respondent filed a
proffer on award of compensation (“Proffer”) indicating Petitioner should be awarded
$92,020.64. Proffer at 2. In the Proffer, Respondent represented that Petitioner agrees
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-01413-UNJ Document 37 Filed 03/24/20 Page 2 of 5



with the proffered award. Id. Based on the record as a whole, I find that Petitioner is
entitled to an award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $92,020.64 (representing compensation in the amount of
$90,000.00 for pain and suffering and $2,020.64 for out-of-pocket medical
expenses) in the form of a check payable to Petitioner. This amount represents
compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
              Case 1:18-vv-01413-UNJ Document 37 Filed 03/24/20 Page 3 of 5



               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS
___________________________________
                                    )
MARGARET SCHWARCK,                  )
                                    )
       Petitioner,                  )    No. 18-1413V ECF
                                    )
              v.                    )    Chief Special Master Corcoran
                                    )
SECRETARY OF HEALTH                 )
AND HUMAN SERVICES,                 )
                                    )
       Respondent.                  )
___________________________________ )

                        PROFFER ON AWARD OF COMPENSATION 1

I.        Procedural History

          On September 17, 2018, Margaret Schwarck (“petitioner”) filed a petition for

compensation (“petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C.

§§ 300aa-1 to -34, as amended. She alleges that, as a result of receiving the influenza vaccine on

October 10, 2017, she suffered from a shoulder injury related to vaccine administration

(SIRVA). See Petition. On September 27, 2019, respondent filed his Vaccine Rule 4(c) report,

concluding that petitioner suffered a left SIRVA as defined by the Vaccine Injury Table within

the Table timeframe. On September 30, 2019, former Chief Special Master Dorsey issued a

ruling on entitlement, finding that petitioner was entitled to compensation for a SIRVA Table

injury.

II.       Items of Compensation

          Based upon the evidence of record, respondent proffers that petitioner should be awarded




          1
         This Proffer does not include attorneys’ fees and costs, which the parties intend to
address after the Damages Decision is issued.
           Case 1:18-vv-01413-UNJ Document 37 Filed 03/24/20 Page 4 of 5




a lump sum of $92,020.64 for all damages, with $90,000.00 representative of her pain and

suffering, and $2,020.64 representative of her out-of-pocket medical expenses. This amount

represents all elements of compensation to which petitioner is entitled under 42 U.S.C. § 300aa-

15(a). Petitioner agrees.

III.   Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment, as described below, and requests that the Chief Special Master’s

decision and the Court’s judgment award the following: A lump sum payment of $92,020.64 in

the form of a check payable to petitioner. 2 Petitioner agrees.




       2
          Should petitioner die prior to entry of judgment, respondent would oppose any award
for future medical expenses, future lost earnings, and future pain and suffering, and the parties
reserve the right to move the Court for appropriate relief.

                                                 2
        Case 1:18-vv-01413-UNJ Document 37 Filed 03/24/20 Page 5 of 5




                                   Respectfully submitted,

                                   JOSEPH H. HUNT
                                   Assistant Attorney General

                                   C. SALVATORE D’ALESSIO
                                   Acting Director
                                   Torts Branch, Civil Division

                                   CATHARINE E. REEVES
                                   Deputy Director
                                   Torts Branch, Civil Division

                                   ALEXIS B. BABCOCK
                                   Assistant Director
                                   Torts Branch, Civil Division

                                   /s/Jeffrey T. Sprague
                                   JEFFREY T. SPRAGUE
                                   Trial Attorney
                                   Torts Branch, Civil Division
                                   U. S. Department of Justice
                                   P.O. Box l46, Benjamin Franklin Station
                                   Washington, D.C. 20044-0146
                                   Direct dial: (202) 616-4179
Dated: February 13, 2020




                                      3
